Case 5:18-cr-00258-EJD Document 974 Filed 08/28/21 Page 1 of 19

JEFFREY B. COOPERSMITH (SBN 252819)
WALTER F. BROWN (SBN 130248)
MELINDA HAAG (SBN 132612)
RANDALLS. LUSKEY (SBN 240915)
STEPHEN A. CAZARES (SBN 201864)

ORRICK, HERRINGTON & SUTCLIFFE LLP
The Orrick Building

405 Howard Street

San Francisco, CA 94105-2669

Telephone: +1-415-773-5700

Facsimile: +]-415-773-5759

Email: jcoopersmith@orrick.com; wbrown@orrick.com;

mhaag@orrick.com; rluskey@orrick.com;
scazares@orrick,com ~

Attorneys for Defendant
RAMESH “SUNNY” BALWANI

FILED

FEB O 7 2020

Susan Y, Soong
Clerk, U.S, District Court,
Northern District of California
San Jose

ECF Dkt. No. 325

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION

UNITED STATES OF AMERICA,
Plaintiff, —
Vv,
HOLMES, et al,,

Defendants.

 

 

 

Case No. 18-CR-00258-EJD

DEFENDANT RAMESH “SUNNY”
BALWANI’S REPLY IN SUPPORT OF
MOTION TO SEVER

February 10, 2020

10:00 AM

Honorable Edward J. Davila
4, Sth Floor

Date:
Time:
Judge:
Ctrm:

PROVISIONALLY FILED UNDER SEAL
PURSUANT TO COURT ORDER OF JANUARY 13,
2020 |

4128-AR69-5R42.9

DEFENDANT BALWANI'S REPLY
IN SUPPORT OF MOTION TO SEVER,
CASE NO, !8-CR-00258-EJD
SZ
a,

© oe NY A eH KR we oD Oe

ny MY NY NY NY NY BK WW
eo uF GFR OK ESF SBS UARAESHEESB

 

Case 5:18-cr-00258-EJD Document 974 Filed 08/28/21 Page 2 of 19

TABLE OF CONTENTS
Page
I INTRODUCTION 0... ccecsssssssssescsscccescsenssssesseesensesesssecssonsonosensossensetesessesseserses sess seseaevees 1
Tl. ARGUMENT ......cssccscsssccssssonssssssvensecssecsenssesosssonsssavssavssccessssessesasenassoseseeeees ve seseeeeeesensencase 2
A. Ms. Holmes will likely elicit alleged evidence that Mr. Balwani abused her
even if her expert does not testify. ...........ccssecescsecccsessssseenscsnesseneecssecacnseseassccesssvers 2
B. Because Ms. Holmes will likely elicit alleged evidence that Mr. Balwani
abused her, his trial must be severed... .csccscsccssessscessesssevensceussseesavecereessevensesss 4
Cc, Dual juries would not cure the prejudice to Mr, Balwant. ........cccssssesssceesonscseseees 9
D. _ If the Court severs the cases, it should order that Mr. Balwani be tried first........ 12
E. The Court must decide the issue of severance NOW. .......:secsccrssecssrsessenseresssseenes 14
TL. — CONCLUSION ..ssssssssssssevessssssessnnsserssvssssnsssessnessesseqissnsesusseesssenetsnsssssssesneessovesserteceesuvets 14 |

4IIR-ARH9-5R42.9

DEFENDANT BALWANI’S REPLY
1 IN SUPPORT OF MOTION TOSEVER,
CASE NO. 18-CR-00258-EJD

 
‘oO oo ~~ an w~a & WwW NO _—

PN PN NNR N WK DD &-
eco AA KR GOH & F&F Ca RADE SHS

 

Case 5:18-cr-00258-EJD Document 974 Filed 08/28/21 Page 3 of 19

TABLE OF AUTHORITIES
Page(s)
Cases
Beam y. Paskett,
3 F.3d 1301 (9th Cir. 1993), overruled on other grounds by Lambr ight y.
Stewart, 191 F.3d 1181 (9th Cir, 1999) vce sceecsnsseseerssssscerseesssneseteseseeneee steeeennnneessenesves 12
Gannett Co, v. DePasquale, .
443 U.S. 368 (1979)... stueceseceneeneeeseanesesaovereseccsasesaevasaeesatsusaetecneeteesans cestsatencnenonseeneatseeuevessneenere verve 3
Hardwick v. Ind. Bell Tel. Co., -
No. 11:5-CV-01161-JMS-DML, 2018 WL 4620252 (S.D. Ind. Sept. 26, 2018)............ sesesees 13
Lambrighi v. Stewart,
191 F.3d 1181 (9th Cir. 199% rorrnrrnrnnennn Miveeeseasseasenasssoeeseaseaneosassessesrseseesensetaseree .12: .
Reay v. Scribner,
369 F. App’x 847 (9th Cir, 2010) oi esssssesessscrensereesses pessessavanssssssoesasseasensasassedseossassasesesanes 7
Todd v. Lovecruft,
No. 19-CV-01751-DMR, 2020 WL 60199 (N.D., Cal. Jan. 6, 2020)........:ssscssserenrsecerseceeenenes 13
United States v. Al Fawwaz, — -
67 F, Supp. 3d 581 G.D.NLY. 2014)... ccscsseeeevsersvcessensseeessesasnensesscsanes seeteseeenssaesscenapnesees 11
United States y. Breinig,
70 F.3d 850 (6th Cir, 1995).........., Senessserensseaseecessensssassesevansasvaeaetasssseassterssensersreentessens tentenes 5, 6, 7
United States v. Delorme,
No. 07-20534-CR, 2010 WL 11507134 (S.D. Fla. Feb. 18, 2010)... cecssssseessstserersecsseseee 10
United States v. Joetzki,
952 F.2d 1090 (9th Cir, 1991). esssssecssescerensentsssteeavecssneessesrassvenae Lassesecesersessessensctsenessnseneresasens 7
United States v. Lewis, | |
716 F.2d 16 (D.C, Cir. 1983) esses snseeseesseseesees reer rv os seen neovavsceassevassscesnsnavevaenessserpeesatetees 11
United States v. Lopez, .
915 F. Supp. 891 (E.D. Mich. 1996) seeseseeacensessessctssecsscsnesseesscetecscnscesenasonsessanenenseacsegeesseesers 5,6, 7
United States v. Muhtoroy,
No. 12-CR-33-JLK, 2016 WL 11612426 (D. Colo. Nov. 29, 2016) ........cccssssessesessesesessereneecs 10
United States v. Odom, a ; |
888 F.2d 1014 (th Cir. 1989) seeeaees aeeevasenceceenceneeanesnsessecenenstsecusesnacenesesnens sssssenecaneessvsenenensesesenase 12
DEFENDANT BALWANT’S RELY
i IN SUPPORT OF MOTION TO SEVER,

CASE NO. 18-CR-00258-EJD

4128-4869-5242.9

 
—

0 CO SW DH Rh WB bP

mom Py NN S) ,
ea & GF SRE FS FSae PRB EBSHE AUS

 

Case 5:18-cr-00258-EJD Document 974 Filed 08/28/21 Page 4 of 19

United States v. Pelletier, ,

490 F. Supp. 2d 17 (D, Me. 2007) ......-.csccesscersescssesecenesesenescanes ssvspsnsvevscncnsnenceresee seeensseeeseraee 9, 10
United States y. Shields,

673 F. App’x 625 (Oth Cir, 2016) ......-csessssescscesessesssssseessesssecessnscessssecsessssevscsesvsvsvsasersenseeeaesetes 8
United States v. Sidman, .

470 F.2d 1158 (9th Cir. 1972)......cscssssesssersscersssssssessesssccsessssesscsscscensessesssessssssoscesssesenesssevaseres 12
United States v. Swan,

No. 1:12-CR-00027-JAW, 2013 WL 3422022 (D. Me. July 8, 2013) .....essesscecsessseeee 4,5,6,7
United States v. Yizar, . |

. 956 F.2d 230 (11th Cir, 1992)... scsscssesssescecsseesesvsssneseususssscpecsessevscensvssnavecssscetvessensnssesssasons 12

Other Authorities
Sixth Amendment ....cccccccssssscsssssssssscsceessedevsssoseecscssnsvscsersuvsvessesenssesesvecerensstevarsvenesseenes vecssannan 1,9

DEFENDANT BALWANIP'S REPLY

iti IN SUPPORT OF MOTION TO SEVER,

CASE NO. 18-CR-00258-EJD

4UAR-ARGO-SR42_D

 
aie

> Ww bw

oO CO SS HN WN

10
vl
12
13
14
15
16
17
18
19
20
21
22
23
24
25

. 26

27
28

 

Case 5:18-cr-00258-EJD Document 974 Filed 08/28/21 Page 5 of 19

] INTRODUCTION

In his initial motion, and again at the sealed hearing on January 13, 2020, Mr. Balwani
explained that there must be a severance of defendants here because the evidence Ms. Holmes
intends to offer is irrelevant to Mr, Balwani’s case, and will severely, unfairly, and irreparably
prejudice him. Mr. Balwani’s motion also noted that her defense likely will be irreconcilably
antagonistic to his own, and if she elects not to testify, the testimony she elicits from other
witnesses will likely violate his confrontation rights under the Sixth Amendment, See Balwani
Motion to Sever (Def. Mot.) at 4-10.

Recognizing that severance is all but required under these circumstances, the government
hardly engages with Mr. Balwani’s arguments. See United States’ Opposition to Motion to Sever
(Gov. Opp.) at 19-25, It ignores his primary argument that evidence of Ms. Holmes’ allegations,
if admitted, will cause severe and unfair prejudice to his case. The government also misconstrues
the law relating to antagonistic defenses, and completely ignores the potential Confrontation .
Clause issues inherent in the testimony of witnesses other than Ms. Holmes. Instead, the
government baselessly accuses Mr. Balwani of “coordinat[ing]” with Ms, Holmes to cook up “a
joint strategy to obtain severance,” Gov. Opp. at 2 n.1,! before going on to insist that, in any case,
there is nothing to worry about because this inflammatory and éxplosive evidence will never be
admitted in the first place, see id. at 6-17, The government’s position largely faiis to address, and

does not rebut, Mr. Balwani’s showing that a joint trial will result in extreme and unfair prejudice

to his case, and that putting off a ruling on Mr. Balwani’s severance motion would be highly

prejudicial to his ability to prepare for trial.

Nothing but a severance can adequately cure the unfair prejudice to Mr. Balwani.

 

The goverment claims that the parties “coordinatfed]” because Ms. Holmes’ September 18
letter to Mr, Balwani (notifying him of her intended defense) and Mr. Balwani’s Motion to
Sever both recognized that Ms. Holmes “abuse” evidence would prejudice Mr. Balwani. Gov.
Opp. at 2-3 & n.1. In other words, the government’s evidence that the parties coordinated is
that both sets of experienced criminal defense counsel accurately recounted the same
obviously applicable law. This is illogical, baseless, and improper. There is no world in which
Mr. Bafwani’s counsel would gin up accusations of sexual abuse that, if admitted at trial,
would be catastrophic for Mr. Balwani’s case and reputation. The government’s allegations of
“coordination” are based on nothing.

: DEFENDANT BALWANI’S RELY
1 IN SUPPORT OF MOTION TO SEVER,
CASE NO. 18-CR-00258-EID

4128-4R69-5842.9

 
wo Oo DQ DA HW F&F WY NY e&

~w Me YP YR YK WN
co-uaadk & Bek BSF eR Aa kr BPs Ss

 

Case 5:18-cr-00258-EJD Document 974 Filed 08/28/21 Page 6 of 19

Certainly not dual juries. Courts use dual juries in simple cases with discrete issues. Here, dual

juries would be unworkable. The “Balwani jury” would need to be dismissed dozens of times to

|| prevent contamination from Ms. Holmes’ “abuse” evidence and any effort to undermine it. And

if Ms, Holmes puts on evidence and testifies about the purported abuse—as her counsel has
repeatedly said is likely—it will transform what is already one of the country’s most watched

criminal proceedings into required (and unavoidable) viewing for anyone with a television or

smartphone, making it necessary to sequester the “Balwani jury.” If the Court severs to avoid

poisoning the jury with unfairly prejudicial information, then it should sequence the trials to avoid
poisoning the jury pool with that same information.”
Finally, the Court should decide Mr. Balwani’s severance motion now. To prepare for an

exceedingly complex fraud trial, Mr. Balwani must know what sorts of allegations he faces.

| Waiting months to decide whether to sever will irreparably harm his efforts to defend himself and

further jeopardize the trial date, Even if, as the government says, he is not the “lead defendant”
and the “face of Theranos,” that is no justification to shunt him and his ability to prepare for trial

to the sidelines while the government and Ms. Holmes battle it out on the playing field.

ii. ARGUMENT .
A. Ms. Holmes will likely elicit alleged evidence that Mr. Balwani abused her

even if her expert does not testify.

The government spends most of its brief arguing that Ms. Holmes’ expert will not be
permitted to testify that Ms. Holmes suffered from a “mental disease or defect” that prevented her
from forming the mens rea required for wire fraud. See Gov. Opp. at 6-17. But the government
misses the point. Mr. Balwani will be prejudiced, not just by the expert’s opinion of Ms. Holmes’
mental state, but by the factual allegations underlying it and her counsei’s argument that she is
innocent because of the mental trauma she suffered at the hands of Mr. Balwani. And contrary to
the government’s assertions, Ms. Holmes may not need an expert to elicit those facts. As the

2 The government's ill-conceived dual jury suggestion is fully addressed later in this reply
brief, but for now it is worth noting that for these same reasons a jury empaneled to hear Mr.
Balwani’s case in a dual jury trial would have to be sequestered for many months.

DEFENDANT BALWANTP'S REPLY
2 IN SUPPORT OF MOTION TO SEVER,
CASE NO. 18-CR-00258-BJD

 

4EIR-4R69-5R42.9
10

11
12 |

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

0 Oo NU DA A Bw WH

 

Case 5:18-cr-00258-EJD Document 974 Filed 08/28/21 Page 7 of 19

Court suggested several times at the January 13 hearing, see Transcript of Jan. 13, 2020 hearing
(Tr.) at 10-11, 13-14, 25, 34, 36, 66, at trial Ms. Holmes may call third-party witnesses to the
alleged abuse or simply take the stand herself. In fact, this is exactly what Ms. Holmes says she
will do in her sealed reply filed on February 6, 2020. Whether she does is “vital to the Court’s
decision about ... severance,” Tr. at 10, precisely because the prejudice Mr. Balwani will suffer
from lay testimony will be at least as severe, ahd indeed more severe, than it would be if it came
in through an expert alone, .

There can be little doubt, at this point, about what Ms, Holmes intends to do. At the
January 13 hearing, her counsel plainly stated that their team “would not have filed the motion if
[they] did not anticipate” that nonexpert testimony about these prejudicial facts “was likely” to be
part of Ms. Holmes’ defense. Tr. at 22. Counsel repeated this point a half-dozen times. See, e.g.,
Tr. at 22 (“{T]he court should consider ... [the issue of prejudice to Mr. Balwani] with the
assumption that there is ... a likelihood that at least nonexpert testimony will come in. ...We have
made some judgment in that regard-”); 29 (“I expect that there will be [fact and expert]
testimony.”); 30 (“I’m just commenting that I anticipate that [fact testimony] will be admitted.”);
49 (“Ms. Holmes, if she chooses, has a right to present evidence related to this defense, and as I —
have indicated to the Court, such a presentation is likely and substantial.”); 68 (“The question is
the Court obviously has to make a decision as to likelihood [of prejudicial fact testimony coming
into evidence], and we think based on what is in front of the Court it’s in a position to do so.”),

In case these representations wete not a clear enough indication of Ms. Homes’ plan, her
attorneys included even stronger language in their January 17 filing: “[C]ounsel can state, as
officers of the court, that there is a significant likelihood that Ms. Holmes will (1) testify at trial
that she suffered from intimate partner abuse and (2) explain the impact of the abuse on her state
of mind during the relevant period.” Notice of Submission at 1 (Dkt. 288). Counsel also stressed
the “significant likelihood that Ms. Holmes will call other [nonexpert] witnesses and offer other
evidence on these issues,” citing a December 16, 2019, in camera proffer. Id. at 2.

Ms. Holmes made this even more explicit in her February 6, 2020 reply filing. There she

described the “abuse” claim as “a significant portion of [her] likely defense, including important

DEFENDANT BALWANI’S REPLY
3 IN SUPPORT OF MOTION TO SEVER,
CASE NO. 18-CR-00258-EJD

4128-4R69-5R42.9
th

10
ll
12
13
14
15
16
17

18:

19
20
21
22
23
24
25
26
27
28

oO Oo NY A HW HR WwW

 

Case 5:18-cr-00258-EJD Document 974 Filed 08/28/21 Page 8 of 19

aspects of her own likely testimony.” Holmes Reply at 1. That submission repeatedly suggests
that this evidence cannot be “limited in meaningful ways,” that “expert testimony likely will play :
an important role” in her defense, and that evidence on this issue is “highly likely” to come in at |
trial “in the form of both fact and expert testimony.” Jd. at 1-2.

But while the “vital”-question “driv[ing]” the severance issue is whether Ms. Holmes will
present prejudicial nonexpert testimony, Tr. at 10, the government’s 25-page response brief |

includes just vo pages addressing it. See Gov. Opp. at 17-18. Worse, its argument—that any

| nonexpert testimony about facts that could affect Ms. Holmes’ mental state are “entirely

irrelevant” unless an expert can diagnose her as part ofa 12.2(b) defense, Gov. Opp. at 17—fails
to acknowledge that defendants frequently testify about traumatic events that affect their mental
states. Indeed, in United States v. Swan—an analogous case Mr, Balwani discussed in his
opening brief, Def. Mot. at 6-7, but the- government ignored—the court severed a husband from
his wife after she alleged that his long-term abuse and control would “establish her lack of intent
to defraud” at trial because of the way it affected her “state of mind, including her motivations, —
beliefs, knowledge, and understanding.” No. 1:12-CR-00027-JAW, 2013 WL 3422022, at *2 (D.
Me. July 8, 2013). Ms. Swan not only “failed to provide notice of an expert witness,” but also
“failed to produce any documents confirming that she [was even] a victim of domestic abuse.”
Id, at *3. But the court severed anyway. Even without an expert, the jury’s “ability to judge [Mr.
Swan] fairly on the merits would be compromised,” the court found, in light of “[Mrs.] Swan’s
allegations.” id at *4, .

_ To be clear, Mr. Balwani is not arguing that “evidence” of the false and inflammatory
allegations Ms, Holmes’ intends to elicit is admissible, But the government’s thin arguments give
Mr. Balwani no confidence that it will not surface in a joint trial. Unless the Court is certain that
it can and will exclude all the “evidence” Ms. Holmes intends to elicit, a severance is the only
remedy that could protect Mr. Balwani’s Constitutional rights.

B. Because Ms. Holmes will likely elicit alleged evidence that Mr. Balwani
abused her, his trial must be severed.

The government spends the final few pages of its brief alternatively ignoring and

DEFENDANT BALWANI’S REPLY
4 IN SUPPORT OF MOTION TO SEVER,
CASE NO. 18-CR-00258-EJD

A12R-ARA9-5RG2.9

 
oO So YN DH HD FSF WH HB KH

ew N NM NM MY YN WN he
owawtht es BB YX F&F FeB RA DPRK TS

 

 

Case 5:18-cr-00258-EJD Document 974 Filed 08/28/21 Page 9 of 19

mischaracterizing Mr, Balwani’s arguments for severance,

First, it simply overlooks Mr. Balwani’s primary argument for severance—that “[a] joint
trial would expose the jury to tremendously prejudicial evidence that is otherwise inadmissible
against Mr. Balwani.” Def. Mot. § A.1. As Mr. Balwani explained, the evidence Ms. Holmes
will attempt to elicit is wholly irrelevant to his guilt or innocence; would never be admitted in a
case against him alone; will place him in the profoundly unfair position of having to defend
against the government’s case and Ms. Holmes’ case at the same time; and presents a grave risk
that the jury will convict him, not because he committed the charged crimes, but because they
believe he committed uncharged crimes of partner abuse. Def. Mot. at 4, 7. Mr. Balwani also
offered three federal cases directly addressing the unusual circumstances presented here: United
States v. Breinig, 70 F.3d 850 (6th Cir. 1995); United States v. Lopez, 915 F. Supp. 891 (E.D. .
Mich. 1996); and United States v. Swan, No. 1:12-CR-00027-JAW, 2013 WL 3422022 (D. Me.
July 8, 2013). Def, Mot. at 4-7. |

In Breinig, the Sixth Circuit reversed Breinig’s conviction and sentence because the trial
court denied severance, The court found that the evidence his former wife elicited to show that ©
he “controlled” and “‘manipulated’ her throughout the course of a twenty-four:year marriage”
was “manifestly prejudicial,” “would have been inadmissible against him under any theory of the
Federal Rules of Evidence on a trial for tax evasion,” and “provided the government with an
unfair windfall that the rules of evidence and elemental notions of faimess would otherwise not
allow.” 70 F.3d at 852, 853; see Def. Mot. at 4-5 (providing additional details).

Lopez and. Swan—both district court cases—reach the same conclusion as Breinig. In
Lopez, Sandra Lopez’s defense to drug conspiracy charges was that her co-defendant, Rene
Cardona, “beat and/or coerced her.” 915 F. Supp. at 900. The court severed because “the
testimony which Lopez intends to introduce will expose Cardona to the same degree of prejudice
which justified the reversal in Breinig,” and “would be inadmissible against Cardona if he were

tried independently.” Jd. at 901; see Def. Mot. at 6. Swan, mentioned above, presented the same

issue, and the court reached the same conclusion: Because “[i]f his case were tried separately, his

DEFENDANT BALWANI’S REPLY
5 IN SUPPORT OF MOTION TO SEVER,
CASE NO. 18-CR-00258-EJD

4A1IR-ARA9-5RA7.9

 
Face

wD
OQ

—

emt emma
0 Of DY DH UH B WY NH KF OO

we NM NM ON ON

\o oo ~ nN Wa & vo nr

 

Case 5:18-cr-00258-EJD Document 974 Filed 08/28/21 Page 10 of 19

wife’s allegations of spousal abuse would be inadmissible,” and because, if tried together,
“Marshall Swan will ... be compelled to defend himself not only against the prosecutor’s case
against him but also his wife’s case against him,” the court was compelled to sever to preserve the
“basic fairness of the trial.” 2013 WL 3422022 at *4-5; see OB6-7 (providing additional details).
Remarkably, the government ignores this entire argument: It does not so much as mention
Lopez or Swan, and it misunderstands the import of Breinig. It claims that Breinig “is
distinguishable” from this case because, there, “the defendants had met their initial burden of
showing actually antagonistic defenses,” whereas here “it is not clear that Balwani’s defense
would be antagonistic to Holmes’s.” Gov. Opp. at 20. That is simply wrong. As the Sixth Circuit
explained, “the unfairness in Breinig’s trial resulted not from a mutually antagonistic defense”—

which, contrary to what the government says, Breinig never met his initial burden of showing—

“out from evidence the jury was permitted to hear and evaluate and which was, as to Breinig,

impermissible and highly inflammatory evidence of his bad character.” 70 F .3d at 853 (emphasis
added). In other words, the Breinig court did not reverse because the defenses were antagonistic;
it reversed, as Mr. Balwani explained in his opening brief, because the co-defendant’s claims
were so prejudicial that a severance was the only option.?

Given the government’s silence on prejudice, the Court must assume that it does not
contest Mr. Balwani’s central claims—namely, that evidence of Ms. Holmes’ allegations is
wholly irrelevant to his guilt or innocence; that it would never be admitted were he tried alone;
that her defense will place him in the deeply unfair position of having to defend against the

government’s case and her case at the same time; and that her defense presents a grave risk that

 

3 The governmént’s footnote, Gov. Opp. at 20 n.7, is more perplexing than its in-text
discussion. After stating—again, incorrectly—that Breinig “reversed ... because the defenses
were antagonistic,” it goes on to suggest that Breinig is “of limited value” because the Sixth
Circuit “did not examine the content of the expert testimony in support of the wife’s defense
and therefore never considered how these facts were relevant and admissible as part of her
defense.” /d. But this simply shows how profoundly the government has misunderstood the
problem Mr. Balwani’s arguments address. The prejudice he will suffer derives not from the
expert’s opinion, but from the facts Ms. Holmes will elicit—from experts or nonexperts—to
support her defense, That the Breinig court could reverse without considering “the content of
the expert testimony” only underscores that it’s the underlying facts, not the expert testimony,

' that creates reversible prejudice.

: DEFENDANT BALWANI’S REPLY
6 IN SUPPORT OF MOTION TO SEVER,
CASE NO. 18-CR-00258-EJD

4VIR-4869-S842,.9

 
© os ~J nN w bh Oe ho =

yw NM MBM YW YN
o awa awk BB YE S&F Faerpwaouneskzteosps = s

 

Case 5:18-cr-00258-EJD Document 974 Filed 08/28/21 Page 11 of 19

the jury will convict him, not because he committed the charged crimes, but because they believe
he committed uncharged crimes of partner abuse. Def. Mot. at 4,7. In short, the government
does not contest that, if admitted, Ms. Holmes’ evidence would cause severe, unfair, and
irreparable prejudice for precisely the reasons the Breinig, Lopez, and Swan courts identified.’
This prejudice alone, with or without the presence of antagonistic defenses, requires severance -
under the law. -

Second, the government argues that Mr. Balwani’s defense is not irreconcilably.
antagonistic to Ms. Holmes’ because (1) Ms. Holmes’ defense “does not require a jury to find
Balwani guilty”; (2) Mr. Balwani “has not yet articulated his defense and how this defense would
be antagonistic to Holmes’s”; and (3) this case is distinguishable from Breinig. Gov. Opp. at 19-
21. | |

None of these arguments hold water, As explained above, the defendants in Breinig did
not have irreconcilably antagonistic defenses, and Mr. Balwani never claimed they did, In fact,
Mr. Balwani did not mention Breinig at all when discussing antagonistic defenses. See Def. Mot.
at9, So itis not clear what the government is “distinguish[ing].” Gov. Opp. at 20. Antagonistic
defenses need not be present when severance is based on unfairly prejudicial evidence presented

by a co-defendant that could never be admitted against the defendant otherwise.

 

4 Nor could the court cure the prejudice with a limiting instruction, as the government suggests.
See Gov. Opp. at 21. Both Lopez and Swan considered and rejected that option. See Lopez,
915 F. Supp. at 901; Swan, 2013 WL 3422022, at *5. Instead of addressing those cases—
again, the government does not even mention them—it cites two others: Reay v. Scribner, 369
F, App’x 847, 848-49 (9th Cir. 2010) and United States v. Joetzki, 952 F.2d 1090, 1094 (9th
Cir. 1991). Reay is an unpublished decision in which the Ninth Circuit affirmed a murder -
conviction under deferential AEDPA review. It held that the affirmance by the California
Court of Appeal of a state court’s admission of evidence of domestic violence was “neither
contrary to nor an unreasonabl[e] application of federal law” in part because “there was other
properly admitted evidence of domestic violence” at the trial. 369 F. App’x at 849 (emphasis
added}. Thus, even setting aside the obvious difference in standards of review, Reay presents
a completely different question: whether it is reversable error to admit prejudicial evidence
that merely bolsters already admissible evidence. And Joetzki, which has nothing to do with
domestic abuse, is not relevant at all. There, the Ninth Circuit affirmed a district court’s
decision to admit “evidence concerning a bizarre method of refining gold” that “had relevance
in establishing that the [defendants’] enterprise was a sham” and was, for that reason,
“probative of fraudulent intent.” 952 F.2d at 1093, 1094. Ms. Holmes’ explosive allegations,
which are wholly irrelevant to Mr. Balwani’s case, are nothing like the relevant, probative ,
evidence in Joefzki, and a jury instruction would come nowhere close to curing their
admission.

DEFENDANT BALWANI'S REPLY

7 IN SUPPORT OF MOTION TO SEVER,
CASENO, 18-CR-00258-EID

_  AY98-4R69-5R842.9
,

—_

ne YP NY BMY MY NY NHN ON
ou AG ROS FSF Se WRBEBHE TS

co Oo ND tH BR WwW WH

 

Case 5:18-cr-00258-EJD Document 974 Filed 08/28/21 Page 12 of 19

But in any event, it is highly likely that the defenses will be antagonistic. As Mr. Balwani
explained in his opening brief, “Ms. Holmes apparently intends to argue that she is not guilty of
fraud or conspiracy because Mr. Balwani’s alleged abusive conduct let him ‘exert control over
her,”” Def. Mot. at 9 (citing Holmes Letter), negating her mens rea. Plausibly, then, she intends
to argue that, regardtess of whether the statements she and Mr. Balwani made to investors were
deceptive, Mr. Balwani’s treatment of her, including the control he exercised over her day-to-day
affairs, prevented her from forming an intent to deceive. Ms. Holmes’ subsequent filings and
statements at the January 13 hearing—which show that much of the alleged abuse occurred .
contemporaneously with the events at issue in the indictment—only reinforce Mr. Balwani’s
initial understanding of her intention. See Amended Declaration of Mindy Mechanic at 13
(alleging that Mr. Balwani’s control included monitoring her calls, text messages, and emails; _
physical violence, such as throwing hard, sharp objects at her; restricting her sleep; monitoring
her movements; and insisting that any success she achieved was because of him). Ms. Holmes’
February 6, 2020 brief goes further stili. It goes as far as her defense counsel possibly could to
say that Ms. Holmes will use her abuse claims to blame Mr. Balwani for huge swaths of the
government’s case, including his alleged responsibility for the financial models presented to
investors and the Walgreens’ relationship. See Holmes Reply at 1-2. Mr. Balwani’s defense, by
contrast, “is simply that he did not commit the fraud alleged in the indictment and did not
conspire with or direct Ms. Holmes to do so.” Def. Mot. at 9. |

The government claims that these defenses are not antagonistic because “both defendants
may argue that there was no scheme to defraud and the statements made to investors and patients
were entirely truthful,” or that “any false or deceptive statements were immaterial.” Gov. Opp. at
.19, But that completely fails to contend with the likely permutations of Ms, Holmes’ proposed
defense. Ms. Holmes plans to advance a defense that may be irreconcilably antagonistic with Mr.
Balwani’s. And Mr, Balwani must know now, just months from an already immensely complex

fraud trial, what the case against him will look like and how he can prepare to meet it.°

 

5 “The government’s citation to United States v. Shields, 673 F. App’x 625 (9th Cir. 2016),
another unpublished decision from the Ninth Circuit, is not to the contrary. While the

DEFENDANT BALWANT’S REPLY
8 IN SUPPORT OF MOTION TO SEVER,
CASE NO, 18-CR-00258-EJD

AI2R-ARA9-SRA2D
Co tO DW HD WH HR WY BP HY

Mw NY KH NY HHH Ww
eS YA A BF GSH —§ FS Fe QA BaAE BH AS

|

Case 5:18-cr-00258-EJD Document 974 Filed 08/28/21 Page 13 of 19

Third, the government states in its introduction that Mr. Balwani “has not shown ... that
his confrontation rights will be compromised.” Gov. Opp. at 2. But it never says why. Indeed,
aside from this conclusory sentence, the government never mentions Mr. Balwani’s Sixth
Amendment argument at all, For the uncontested reasons Mr. Balwani gave in his opening brief,
see Def. Mot. at 9-10, the Court should sever to avoid the grave risk that Ms. Holmes’ defense _
would violate his constitutional rights if she chooses not to testify.

Cc. . Dual juries would not cure the prejudice to Mr. Balwani.

As Mr. Balwani’s authorities make plain, severance is necessary to protect his right to a
fair trial. That right cannot be adequately vindicated by empaneling dual juries. This procedure
is designed for short, simple trials where prejudicial evidence is easily cabined. Mr. Balwani has
found no examples—and the goverment cites none—of dual juries used for a lengthy, complex
fraud trial. The government’s authorities stand only for the proposition that empaneling dual
juries in a criminal case is not per se unconstitutional. They say nothing about whether the
procedure would be a practical solution here, or would cure the prejudice to Mr. Balwani,

It would accomplish neither. Instead, it would require endless interruptions as the
“Balwani jury” shuffled in and out of the courtroom to avoid problematic testimony, exacting
care by the Court and all counsel to ensure that the “Balwani jury” is not exposed to any evidence
or argument about the “abuse” allegations, and months-long sequestration of the “Balwani jury”
to prevent its otherwise inevitable exposure to press coverage of Ms. Holmes’ accusations. This

will not do.

Courts confronted with trials dramatically fess complex than this one have rejected dual

juries, For instance, United States v. Pelletier dealt with a Bruton issue—the typical context for

 

memorandum provides almost no information about the defenses in that case, the court
indicates that one defendant advanced a defense that he was “innocent” of the conspiracy
charge, and then, separately, accused the other defendant of “committing fraud.” Id. at 626-
27. However, nothing about the first defendant’s defense turned on the accusation against the
second defendant. Our case is exactly the opposite. Mr. Holmes’ is arguing that she lacked the
required mens rea because Mr. Balwani controlled and abused her. The claims are necessarily
connected. If the jury believes her, then they will believe that Mr. Balwani controlled her
during the fraud, which is inconsistent with Mr. Balwani’s defense that he never committed
raud.

DEFENDANT BALWANI’S REPLY
9 IN SUPPORT OF MOTION TO SEVER,

 

CASE NO. 18-CR-00258-EJD

4198-4R49-5R42.9

 
=~,

—

mb NYP NY RN
eouancuwt BS Sets SGaeRaRaBEBHE TS

CD ma WY A WwW & WY PL

 

Case 5:18-cr-00258-EJD Document 974 Filed 08/28/21 Page 14 of 19

dual juries—in which law enforcement would testify that several non-testifying codefendants had |
made statements incriminating Pelletier, compromising his Sixth Amendment rights. See 490 F.
Supp. 2d 17, 20 (D. Me. 2007). The court chose separate trials rather than one trial with two
juries, concluding that “the risk of inadvertent disclosure of evidence admissible against one, but
inadmissible against other defendants exceeds the efficiency benefits of a joint trial.” fd. at21._

So too in United States v. Muhtorov, No. 12-CR-33-JLK, 2016 WL 11612426 (D. Colo,
Nov. 29, 2016); where the court severed over a Bruton issue, rejecting the government’s request
to empanel two juries. See id. at *2-3, It did so in part because “the complexity of the evidence
to be adduced, the number of witnesses to be called and the likelihood that one or the other jury
would have to leave the courtroom on numerous occasions [would make] management and .
presentation of the case unnecessarily difficult.” Jd. at *3, The court was also mindful of the
public controversy surrounding the issues in the case (terrorism) in concluding that the
circumstances made the case “too fragile .. . to justify a joint trial.” Jd. The joint trial in

-Muhtorov was set for five weeks, rather than the three months that will be needed for this case.
See id, at *1. Yet even there, the complexity was too great for dual juries to be a practicable
solution.

The Southern District of Florida also severed to avoid a Bruton issue in United States y.
Delorme, No. 07-20534-CR, 2010 WL 11507134, at *1 (S.D. Fla. Feb. 18, 2010). Despite the
fact that the issue was simple—one defendant’s post-arrest statements repeatedly implicated the
other defendant—the court rejected the government’s dual-jury proposal, holding that a procedure
in which one jury would need to be excused before any mention of the co-defendant’s post-arrest
statements could, “rather than promote judicial economy, ... simply lead to increased delays and
potential error,” Jd. at *1-2. |

Here, if the case were tried before two juries, Ms. Holmes could be expected to cross-
examine the government’s witnesses who observed her interactions with Mr. Balwani—including
investors, former Theranos employees, and regulators—about the dynamics they observed in
ways that may prejudice a jury against Mr. Balwani. The “Balwani jury” would need to be

excused for all these crosses, interrupting the flow of trial. The government’s breezy suggestion

DEFENDANT BALWANT'S REPLY
10 IN SUPPORT OF MOTION TO SEVER,
CASE NO. 18-CR-00258-EID

4128-4869-5842..9

 
oO 2 NY DA DH B® WN

YN NN NY NL
e328 FB BR RSF RBRESE BSH ES

 

Case 5:18-cr-00258-EJD Document 974 Filed 08/28/21 Page 15 of 19

that similar departures for the openings, closings, and large swaths of the defense case—during

which Ms. Holmes herself would likely offer damaging testimony on issues wholly urirelated to

the fraud charges—would be “much less disruptive” than two trials is unpersuasive. See Gov.

Opp. at 22-23, Rather, the government’s proposed dual juries would substantially lengthen an

already months-long trial, thereby undermining any claimed efficiency gained from a joint trial.

Its proposed procedure is not practicable, and any misstep would risk a mistrial.

Worse, neither these cases nor those the government cites dealt with the kind of national

media frenzy—complete with a Hollywood movie adaptation and hit podcast—that already

plagues this case. In a digital age where even conscientious jurors receive unavoidable news
alerts through pre-installed smartphone applications, nothing short of (or even including)
sequestration of the Balwani jury could prevent the jurors from learning of Ms. Holmes’ abuse
claims at precisely the time they are made public. |

Indeed, even courts that have used dual juries or rejected severance altogether have
emphasized that dual juries should be used for simple cases where the prejudicial evidence is -
discrete and easily contained. That is not this case. As one example, the D.C. Circuit affirmed
the use of dual juries for a trial that lasted only eight days, where the only issue was one
defendant’s statement implicating his co-defendants. See United States y. Lewis, 716 F.2d 16, 18-
19 (D.C. Cir. 1983), But the court stressed that dual juries should be used, if at all, only in
“relatively uncomplicated situations” because the procedure can involve “substantial risks of
prejudice to a defendant’s right to a fair trial.” Jd. at 19 (internal quotation marks omitted) (citing
cases). The Souther District of New York also has described the two-jury process as “fraught
with complications” that may create confusion and interrupt the flow of trial. United States v. Al 2
Fawwaz, 67 F. Supp. 3d 581, 588 (S.D.N.Y. 2014) (rejecting severance and defendants’ request |
for dual juries). As these opinions highlight, dual juries should be limited to uncomplicated |
situations that “will not require the excessive moving of juries in and out of the courtroom,” id.
(internal quotation marks omitted), and will avoid the “substantial risks of prejudice” to a
defendant, Lewis, 716 F.2d at 19 (internal quotation marks omitted), |

But of course, Mr. Balwani is not facing an eight-day trial in which only a single witness’s

DEFENDANT BALWANI’S REPLY
1] IN SUPPORT OF MOTION TO SEVER,
CASE NO. 18-CR-00258-EJD |

412R-4R69.5847.9
©0 0 YY DH A BP W LP =

YN NY HY NY YH W
ou ach & OS Ff S&S FGaernpenrartaseprts

 

Case 5:18-cr-00258-EJD Document 974 Filed 08/28/21 Page 16 of 19

testimony on a discrete subject is prejudicial, as in Lewis. Instead, the parties have estimated that
this trial will take three months. Dkt. 80 at 2. And Fawwaz involved no statement by one
defendant implicating the other in unrelated criminal conduct or creating prejudice to the other,
and no defendant was offering a defense that would supercharge already nationwide negative
press coverage. Not so here. |

The government’s authorities do not suggest otherwise. All the cases to which the
government turns dealt with violent crimes, See Gov. Opp. at 22-23. The trial in United States v. .
Sidman—to which the government points as a model—lasted only four days. 470 F. 2d 1158,
1170 (9th Cir, 1972). And that case stated that its holding was “not to be read as an endorsement
of the ‘experiment’ that was carried out.” Id.

Even later cases like Lambright y. Stewart emphasized that a key consideration in
severance is “whether the evidence as it relates to the individual defendants is easily |
compartmentalized.” 191 F.3d 1181, 1186 (9th Cir. 1999) (en banc). Beam vy. Paskett observed

that some courts had “expressed serious reservations regarding the use of dual juries in any but

by Lambright, 191 F.3d 1181. Beam recognized that the “dual jury procedure introduces
additional complexity and likelihood of error into the trial and thereby impairs a defendant’s
ability to conduct his defense.” /d. at 1304.

None of these decisions suggests that dual juries would be an adequate cure for the
prejudice facing Mr. Balwani. Only severance can do that,

D. If the Court severs the cases, it should order that Mr. Balwani be tried first.

The government’s suggestion that the Court should order that Ms. Holmes proceed to trial
first risks profound prejudice to Mr, Balwani. As Mr. Balwani’s severance motion and
supplemental memorandum show, the Court has discretion to order the sequence of trials after
severance. United States v. Yizar, 956 F.2d 230, 233 n.17 (11th Cir. 1992), In exercising that
discretion, it is appropriate to “consider the possible impact upon public opinion” of the Court’s
decision. United States v. Odom, 888 F.2d 1014, 1018 (4th Cir. 1989), | There is ‘no conceivable

justification for severing Mr, Balwani’s case to avoid the prejudice of Ms. Holmes’ abuse

DEFENDANT BALWANI'S REPLY
12 IN SUPPORT OF MOTION TO SEVER,
CASE NO. !8-CR-60258-EJD

4 V2R-ARA9-5242..9

 
So CO sD OH BF BW Bm

YN YR NN WN No
ex 2ag hb FB SEB e SF Cae rwraaraespe s

 

Case 5:18-cr-00258-EJD Document 974 Filed 08/28/21 Page 17 of 19

allegations but not to sequence the trials to prevent that same prejudice from infecting the jury
pool. See Yizar, 956 F.2d at 233 (recognizing a trial court’s ability, after granting severance of
co-defendants, to sequence the trials to avoid the unfairness severance was designed to prevent).

The government’s arguments to the contrary are-inapposite and misapprehend the record,
None of the government’s cited authorities undermine the Court’s “affirmative constitutional duty
to minimize the effects of prejudicial pretrial publicity.” Gannett Co. v. DePasquale, 443 U.S.
368, 378 (1979), And none speak to the sequencing of severed trials, As for the extent of the
prejudice, the government erroneously refers to 150 press stories about Theranos since October
2015. That figure includes only stories from Bay Area publications, See Declaration of Jeffrey
B. Coopersmith in Support of Motion to Sever ¥ 4 (Dkt. 190). A national search returned about
600 Theranos stories since October 2015 as of Mr. Balwani’s severance motion. /d. Just since
Mr. Balwani filed his motion to sever, more than a dozen new stories discussing Theranos have
run in newspapers and wire services across the country, with dozens more in foreign publications
and domestic blog posts. See Supplemental Declaration of Jeffrey B. Coopersmith J 2, And Mr.
Balwani can only assume that the government’s reference to “additional national media
attention,” Gov. Opp. at 24, is a euphemism for the bestselling book, HBO documentary, podcast,
and forthcoming theatrical film and television series centered on Theranos. The government
cannot contend with a straight face that this is not already one of the country’s most watched
criminal prosecutions.

Nor can it deny that adding accusations of sexual abuse will dramatically increase this
attention. The #MeToo movement has become “an internet phenomenon” since allegations of
sexual misconduct by Harvey Weinstein were made public in 2017. Hardwick v, Ind. Bell Tel.

Co., No. 11:5-CV-01161-JMS-DML, 2018 WL 4620252, at *15 (S.D. Ind, Sept. 26, 2018).

The same

logic applies even more so when both the accuser and the accused are already in the public eye.

The government’s sole proffered justification to try Ms. Holmes first—that she is the

DEFENDANT BALWANI’S REPLY
13 , IN SUPPORT OF MOTION TO SEVER,
CASE NO. 18-CR-00258-EJD

AV2R-4RA9-5842.9
eo fF NSN BN DH HR WY NH

YP NHR MY YH Neh WN ‘
7 IA A BH NH fF SF FG eo RAaAaBkE BPA = Ss

 

Case 5:18-cr-00258-EJD Document 974 Filed 08/28/21 Page 18 of 19

“face of Theranos” and that the public has an interest in adjudicating her guilt—only underscores
the publicity surrounding this case. Given that the government began its investigation years ago,
their complaints about further delays ring hollow.
- The Court should sever these cases, and order that Mr. Balwani be tried first,

E. The Court must decide the issue of severance now.

Finally, as the motion to sever makes plain, a ruling on severance is needed now to allow
Mr. Balwani to prepare his defense. See Def. Mot. at 8. The massive investigation that Mr.
Balwani would need to undertake in a joint trial with this evidence is not, as the government
suggests, see Gov. Opp. at 21, Mr. Balwani’s argument for severance, but rather the reason why
the Court cannot wait to rule. Nor is it simply a matter of time and expense in subpoenaing:
records, interviewing witnesses, and retaining experts. To prepare for an exceedingly complex
fraud trial, Mr. Balwani must know what sort of trial he faces. If it is properly restricted to the
government’s allegations of fraud, that is one thing. But it is a different proposition entirely if
Mr. Balwani must craft his defense strategy around rebutting Ms, Holmes’ explosive claims,
while at the same time defending against the government’s fraud allegations, Waiting months to
decide admissibility will make this impossible, irreparably harm Mr. Balwani’s efforts to defend
himself, and further jeopardize the trial date Mr. Balwani has been preparing for.
II. CONCLUSION: |

For these reasons, Mr. Balwani asks the Court to protect his right to a fair trial and give
the public confidence that the jury’s verdict—whatever it may be—is rooted in the evidence
about the crimes he is accused of and not salacious and irrelevant allegations of sexual

miscoriduct. He asks for a severance,

DEFENDANT BALWANI’S REPLY
14 IN SUPPORT OF MOTION TO SEVER,
CASE NO. 18-CR-00258-EJD

4 1DR-4R69-5842.9
oer,

C0 Oo BR DH HA PB WwW VD

10
11

‘12

13
14
15
16
17
18
19
20
21

22

23
24
25
26
27
28

Case 5:18-cr-00258-EJD Document 974 Filed 08/28/21 Page 19 of 19

Dated: February 7, 2020

Respectfully submitted,
ORRICK, HERRINGTON & SUTCLIFFE LLP

   

Y B. COOPERSMITH

Attorney for Defendant
RAMESH “SUNNY” BALWANI

DEFENDANT BALWANI’S REPLY
15 IN SUPPORT OF MOTION TO SEVER,
CASE NO. 18-CR-00258-EJD

 

ATZR-4RG9-5242.9

 
